DETAILED ACTION
Claims 1-20 are considered for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/938,066 filed 11/20/2019 is acknowledged and satisfied in full for all claims, barring any rejections under §112(a) herein. 
Specification
The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, 20, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for determining a first question or a first statement based on … the video information” as support for determining audio information based solely on video information is not provided. Examples in the specification are detailed for extracting text from speech, however extracting text from video is not provided in the specification. See similar issues with the second question/statement. To remedy such issue, examiner suggests narrowing the scope of the claim to recite that the statements/questions are extracted from audio information in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claims 9-12, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for performing the claimed steps for all possible “attributes” as support for any possible attributes of the participant being used for the guidance feedback is not provided in the specification. Examples in the specification are detailed performing the claimed steps using only the attributes in claim 11; however broad support for performing the claimed steps for any conceivable attribute (note also the comprising limitation in claim 11) is not provided in the specification. See similar issues with the second question/statement. To remedy such issue, the Examiner suggests narrowing the scope of the claim to recite only the described, analyzed attributes in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Independent claims 1, 12, and 23 recites an abstract idea of an administrator monitoring a teacher/student interaction and providing feedback accordingly which falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas subject to the 2019 Revised Patent Subject Matter Eligibility Guidance1.  Specifically, the claims recite the steps shown below, annotated to recite the corresponding abstract mental process and/or instance of managing interactions between people: 
a method of providing feedback to a participant, the method comprising: receiving by a transceiver, from an electronic recording device, signals comprising audio information and/or video information associated with the participant and one or more recipients wherein an administrator monitors a conversational exchange between a teacher and a student; 
determining a first question and/or a first statement provided by the participant based on analyzing the audio information and/or the video information that was received wherein the administrator determine a first question or statement said by the teacher; 
identifying a second question and/or a second statement provided by the one or more recipients based on the analyzing the audio information and/or the video information wherein the administrator determines a reply or follow up question a student says in response to the teacher’s words; 
generating an output comprising guidance to the participant based on one or more of the first question, the first statement, the second question, or the second statement wherein based on mentally evaluating the exchange the administrator writes guidance/feedback/an evaluation for the teacher to improve their teaching abilities; and 
transmitting the output comprising the guidance to an electronic device for display to the participant wherein the administrator provides the written guidance to the teacher.
The instant claims as recited, in a broadest reasonable interpretation, capture the abstract ideas of (1) managing a teaching interaction of an administrator assessing a teaching interaction between a teacher and a student, and (2) the mental process an administrator takes to assess the teaching interaction. That is, other than reciting a “computerized” method, wherein the audio and video information are captured via “an electronic recording device”, received by a computer, and the output is displayed via “an electronic device”, nothing in the claims as drafted precludes the steps above from reasonably and reliably being performed in the mind and/or as conventionally performed in a pre-computer age implementation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, and/or a certain method of managing interactions between people but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Certain Method of Organizing Human Activity” groupings of abstract ideas, respectively. Accordingly, the claims recite one or more abstract idea(s) under Step 2A: Prong One.
The Judicial Exception(s) is/are not integrated into a practical application. In particular, the claim recites the use of a computerized electronic recording device, computer processing device, and a user interface to perform the claimed method steps. The electronic recording device, computer processing device, and user interface are all recited at a high-level of generality (e.g., a generic computer processing received information from a camera or microphone and outputting information based on the processing) such that it amounts to no more than mere instructions to apply the exception using a generic computer component under MPEP §2106.05(f)&(h). Moreover, these generic, additional elements thus do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea under MPEP §2106.05(b)(c)&(e), as it merely recites the use of generic elements used in a conventional fashion. Additionally, these additional elements fail to provide an improvement to the technical field of providing teaching assessment under MPEP §2106.05(a) as they merely recite the generic use of a computer as a tool to automate existing mental and human operated practices. Any specific technical features implemented in the specification for the technical implementation is devoid from the claim language. The additional limitation in the present claims are seen directed to an abstract idea under Step 2A: Prong Two.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s) to which they are directed. The independent claims do no more than call on a method with basic functionality for using a computer to conduct a teaching evaluation, devoid of any inventive concepts. The additional elements in the claims, when taken alone and in ordered combination, are not sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry under MPEP §2106.05(d) or reciting mere insignificant post-solution activity under MPEP §2106.05(g). 
For example, claim 19, which has explicit, additional limitations when compared to claims 1 and 20, merely recites "a tangible, non-transitory computer readable storage medium comprising computer readable program code embodied therein, the computer readable program code comprising…" which is recited as pertaining to a generic purpose computer as per MPEP§2106.05(d)(II)(i-iv), particularly TLI Communications. The claimed "electronic device" for providing visual output as disclosed by applicant is a ubiquitous technology in the modern era, where web tablet devices are prolific across at least the educational industry as per Ameranth, TLI Communications, and Affinity Labs V. Amazon. See also [0067], which relies upon the well-known nature of such electronic devices for sufficient written description support. The reception of audio and video data via a transceiver is deemed conventional as per TLI Communications, buySAFE, Inc. v. Google, Inc., Symantec, and those in §2106.05(d)(II)(i-iv). The claimed recording device is deemed conventional in [0039]-[0042] which relies upon the well-known nature of cameras and microphones for capturing and digitally sending captured to a processor for sufficient written description support. These recording devices are also officially noted as conventional by the Examiner. Furthermore, to the extent to which the application claims that the processor analyzes speech from audio information and identifies which speaker said what is deemed conventional by applicant in [0040], which relies upon the well-known nature of such features for sufficient written description support, and is officially noted by the Examiner herein. Moreover, the generic determination of question types from 
All dependent claims have been analyzed and do not cure the deficiencies of the independent claims. For further exemplification of the dependent claims, claims 2-17 simply further exemplify aspects of the abstract teaching assessment system and mental processes performed therein. Claim 18 further describes querying a database to obtain data which is deemed conventional in [0054] which relies upon the well known nature of database querying for written description support, additionally this feature may be manually performed by a human. These further limitations do not direct the claims to a practical application or amount to significantly more than the monopolization of the aforementioned judicial exception and are thus rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 4, 8, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huerta (US Pub. 2010/0291528 A1).
In re Claim 1, Huerta discloses: a method of providing feedback to a participant (at least at [0005]-[0008], and Figure 1, wherein Huerta discloses a teaching buddy which monitors a teaching interaction between a student and teacher, analyzes speech and video, and provides guidance to the teacher based on the analysis. Wherein audio and video is captured in (102) and [0026], [0032], the audio is converted into a transcript and diarized in (104) and [0026], [0033], wherein script content is tagged in (106) and [0027], [0034]-[0036] using NLP techniques, wherein the teacher is evaluated in (108) and [0029], [0037]-[0038], and the evaluation results are presented in (110) and [0039]. See also Figure 2-5, etc. wherein the teaching buddy may be implemented via a virtual student computer device (206) in Figure 3 and [0055]-[0067]), the method comprising: 
receiving by a transceiver, from an electronic recording device, signals comprising audio information and/or video information associated with the participant and one or more recipients (at least at [0050], [0055]-[0057] and Figure 3, wherein the computer (206) receives data from the cameras and microphones within a classroom environment and records their speech as in [0026],[0032], (102), etc. Also see Figures 1 and 2); 
determining a first question and/or a first statement provided by the participant based on analyzing the audio information and/or the video information that was received (at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the instructor is identified from the audio information and [0027], wherein questions or statements from the teacher are recorded); 
identifying a second question and/or a second statement provided by the one or more recipients based on the analyzing the audio information and/or the video information ((at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the students are identified from the audio information and [0027], wherein questions or statements from the student are recorded and tagged also in [0044])); 
generating an output comprising guidance to the participant based on one or more of the first question, the first statement, the second question, or the second statement (at least at [0045]-[0046], wherein the interactions between the teacher and the student and their associated statements/questions are analyzed and reports are generated for display to the teacher – thus informing the teacher of their performance and areas for improvement as in [0054]. See also [0059] and [0070] wherein the system may output commonly asked questions or informs the teacher to explain a concept based on analyzing the teacher’s statements and gathered student profiles based on student responses in [0058]-[0059], [0062], and [0070]-[0071]); and 
transmitting the output comprising the guidance to an electronic device for display to the participant (at least at [0029], [0039], [0046], [0054],  wherein the provided report or system generated question for the teacher is provided to the teacher).
In re Claim 2, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses: identifying one or more persons based on the audio information and/or the video information that was received; and identifying a first person of the one or more persons as the participant and identifying a second person of the one or more persons as a recipient of the one or more recipients ( (at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the instructor and students are identified from the audio information and [0027], wherein questions or statements from the teacher and students are recorded. More examples throughout). 
In re Claim 4, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses: wherein the generating the output comprising the guidance to the participant comprises: determining a check for understanding score based on the second question and/or the second statement from the one or more recipients; and generating the output comprising the guidance to the participant based on the check for understanding score (at least at wherein based upon determining that the students are confused based on their conversational interactions the system may output questions and/or reports to the teacher based on scores indicating which educational strategies are predicted to be most effective in promoting student understanding in [0053], [0054], [0059], [0061], [0070], [0071], etc. at . 
In re Claim 6, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses: wherein the guidance to the participant comprises recommended questions for the participant (at least at [0070], [0074], [0008], [0055], [0059], [0060], [0065], etc.). 
In re Claim 7, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses: wherein the recommended questions for the participant are based on goals of the participant (at least at [0070], [0074], [0008], [0055], [0059], [0060], [0065], etc. Wherein [0016], [0052], [0054], [0071], the goals for the teacher are to improve their teaching skills and to therefore facilitate better student understanding for each student, wherein questions provided by the teacher buddy are provided in order to meet this goal by enabling the teacher to inform students of particular content areas and informing the teacher that they have omitted teaching particular content or not taught particular content as thoroughly as students need. See also [0006], [0007], [0017], and [0029]). 
In re Claim 8, Huerta as applied to claim 7 discloses the claimed invention as shown above. Huerta further discloses: wherein the recommended questions for the participant are based on progress towards the goals of the participant (at least at wherein the questions are adapted continuously based on the students’ current understanding and how well the teacher taught material). 
In re Claim 19, Huerta discloses: a computer program product, comprising: a tangible, non-transitory computer readable storage medium comprising computer readable program code embodied therein (at least at [0005]-[0008], and Figure 1, wherein Huerta discloses a teaching buddy which monitors a teaching interaction between a student and teacher, analyzes speech and video, and provides guidance to the teacher based on the analysis. Wherein audio and video is captured in (102) and [0026], [0032], the audio is converted into a transcript and diarized in (104) and [0026], [0033], wherein script content is tagged in (106) and [0027], [0034]-[0036] using NLP techniques, wherein the teacher is evaluated in (108) and [0029], [0037]-[0038], and the evaluation results are presented in (110) and [0039]. See also Figure 2-5, etc. wherein the teaching buddy may be implemented via a virtual student computer device (206) in Figure 3 and [0055]-[0067]), the computer readable program code comprising: 
computer readable code to receive from a transceiver, signals comprising audio information and/or video information associated with a participant and one or more recipients (at least at [0050], [0055]-[0057] and Figure 3, wherein the computer (206) receives data from the cameras and microphones within a classroom environment and records their speech as in [0026],[0032], (102), etc. Also see Figures 1 and 2); 
computer readable code to determine a first question and/or a first statement provided by the participant based on analyzing the audio information and/or the video information that was received (at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the instructor is identified from the audio information and [0027], wherein questions or statements from the teacher are recorded); 
computer readable code to identify a second question and/or a second statement provided by the one or more recipients based on the analyzing the audio information and/or the video information ((at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the students are identified from the audio information and [0027], wherein questions or statements from the student are recorded and tagged also in [0044])); 
computer readable code to generate an output comprising guidance to the participant based on one or more of the first question, the first statement, the second question, or the second statement (at least at [0045]-[0046], wherein the interactions between the teacher and the student and their associated statements/questions are analyzed and reports are generated for display to the teacher – thus informing the teacher of their performance and areas for improvement as in [0054]. See also [0059] and [0070] wherein the system may output commonly asked questions or informs the teacher to explain a concept based on analyzing the teacher’s statements and gathered student profiles based on student responses in [0058]-[0059], [0062], and [0070]-[0071]); and 
computer readable code to transmit the output comprising the guidance to an electronic device for display to the participant (at least at [0029], [0039], [0046], [0054],  wherein the provided report or system generated question for the teacher is provided to the teacher).
In re Claim 20, Huerta discloses: an electronic device comprising: a processor; a transceiver; and a memory coupled to the processor, the memory comprising computer readable program code embodied therein that, when executed by the processor (at least at [0005]-[0008], and Figure 1, wherein Huerta discloses a teaching buddy which monitors a teaching interaction between a student and teacher, analyzes speech and video, and provides guidance to the teacher based on the analysis. Wherein audio and video is captured in (102) and [0026], [0032], the audio is converted into a transcript and diarized in (104) and [0026], [0033], wherein script content is tagged in (106) and [0027], [0034]-[0036] using NLP techniques, wherein the teacher is evaluated in (108) and [0029], [0037]-[0038], and the evaluation results are presented in (110) and [0039]. See also Figure 2-5, etc. wherein the teaching buddy may be implemented via a virtual student computer device (206) in Figure 3 and [0055]-[0067]), causes the processor to perform operations comprising: 
receiving by the transceiver, signals comprising audio information and/or video information associated with a participant and one or more recipients (at least at [0050], [0055]-[0057] and Figure 3, wherein the computer (206) receives data from the cameras and microphones within a classroom environment and records their speech as in [0026],[0032], (102), etc. Also, see Figures 1 and 2); 
determining a first question and/or a first statement provided by the participant based on analyzing the audio information and/or the video information that was received; (at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the instructor is identified from the audio information and [0027], wherein questions or statements from the teacher are recorded); 
identifying a second question and/or a second statement provided by the one or more recipients based on the analyzing the audio information and/or the video information ((at least at (104) and [0026], [0033], wherein the speech data is converted to a text transcript and diarized, wherein [0043], the students are identified from the audio information and [0027], wherein questions or statements from the student are recorded and tagged also in [0044])); 
generating an output comprising guidance to the participant based on one or more of the first question, the first statement, the second question, or the second statement (at least at [0045]-[0046], wherein the interactions between the teacher and the student and their associated statements/questions are analyzed and reports are generated for display to the teacher – thus informing the teacher of their performance and areas for improvement as in [0054]. See also [0059] and [0070] wherein the system ; and 
transmitting the output comprising the guidance to a device for display to the participant (at least at [0029], [0039], [0046], [0054],  wherein the provided report or system generated question for the teacher is provided to the teacher).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta as applied to claim 1, 2, and 4, respectively, in view of Jain et al. (US Pub. 20180114453 A1).
In re Claim 3, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses: determining a question type of the first question (at least at [0027], wherein the statement from the teacher is an interactive prompt question). 
Huerta is arguably silent on the questions types being one of the specific question types listed, but Jain et al. teaches: [a teacher student classroom interaction evaluation system, comprising] determining a question type of the first question, wherein the question type comprises an [], a content specific question, or a [] (at least at [0040], [0069], wherein audio conversation between a teacher and students is transcribed and specific question types asked by a teacher are recorded. Wherein a question type includes a problem-solving question, which is a form of a content specific question). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to track a question type asked by a teacher, as taught by Jain et al., for the purpose of enabling greater ability of the system to assess the effectiveness of the teacher for the benefit of providing more accurate/detailed teacher performance assessment and feedback and improving the pedagogic value of the system.
In re Claim 5, Huerta as applied to claim 4 discloses the claimed invention as shown above. Huerta further discloses: determining a question type of the first question […] (at least at [0027], wherein the statement from the teacher is an interactive prompt question). 
Huerta is arguably silent on the questions types being one of the specific question types listed and used to determine a check of understanding score, but Jain et al. teaches: [a teacher student classroom interaction evaluation system, comprising] determining a question type of the first question, wherein the question type comprises an [], a content specific question, or a []; and determining a proficiency score and/or a higher order thinking score based on the question type, wherein the check for understanding score is based on the proficiency score and/or the higher order thinking score (at least at [0040], [0069], wherein audio conversation between a teacher and students is transcribed and specific question types asked by a teacher are recorded. Wherein a question type includes a problem-solving question, which is a form of a content specific question. Wherein [0087] this is utilized in the determination of the content quality score which is used to compute the teacher effectiveness score (or proficiency score) in (140). Wherein Figure 12 and [0088] low values in the effectiveness score are used to suggest improvements in teaching strategy). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to score a teacher on Jain et al., for the purpose of enabling a teacher to be provided with additional information on how they may improve their teaching to increase student understanding for the benefit of providing more accurate/detailed teacher performance assessment and feedback and improving the pedagogic value of the system.
In re Claims 9 and 10, Huerta as applied to claim 8 discloses the claimed invention as shown above. Huerta is arguably silent on determining scores with respect to attributes associate with the teachers goals, but Jain et al. teaches: [a teacher student classroom interaction evaluation system, comprising] determining respective current scores associated with respective attributes related to the goals of the participant; and determining [low scores] from the respective current scores […] of the respective attributes, wherein the guidance to the participant is based on the [low scores] (at least at Figure 11, [0087] wherein various scored attributes are used to evaluate a teacher’s performance in teaching content to students and students engagement with the teaching performance. Wherein these scores are derived by analyzing student teacher interactions in Figures 3-7. Wherein [0088], a report is provided which informs the user of ways the user may improve their effectiveness and engagement scores by identifying low scores within the attributes in Figure 11). 
Huerta and Jain et al. are arguably silent on determining a distance of current attribute scores to target scores and prioritizing guidance on attributes based on the distance, however, the examiner takes OFFICIAL NOTICE that the concept and advantages of determining a difference between current attribute scores and target attribute scores and prioritizing guidance on attributes with the greatest difference in score were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Huerta by providing guidance on attributes which have the greatest room for improvement, to obtain predictable results of avoiding wasting time on attributes which will not have a great impact on student/teacher performance.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to associate current scores for attributes related to the user’s goals and motivate/guide the user to improve on their teaching Jain et al., for the purpose of enabling greater ability of the system to assess the effectiveness of the teacher for the benefit of providing more accurate/detailed and ordered teacher performance assessment and feedback and improving the pedagogic value of the system by focusing on the teacher’s weakest areas.
In re Claim 11, the previous combination of Huerta and Jain et al. as applied to claim 10 discloses the claimed invention as shown above. Huerta is arguably silent on the attributes including question types, but Jain et al. teaches: [a teacher student classroom interaction evaluation system, comprising] wherein the attributes of  the participant comprise question types (at least at [0040], [0069], wherein audio conversation between a teacher and students is transcribed and specific question types asked by a teacher are recorded. Wherein a question type includes a problem-solving question, which is a form of a content specific question. Wherein [0087] this is utilized in the determination of the content quality score which is used to compute the teacher effectiveness score (or proficiency score) in (140). Wherein Figure 12 and [0088] low values in the effectiveness score are used to suggest improvements in teaching strategy). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to score a teacher on their question type usage and factor this score into the calculation of teaching areas to improve for more effective student understanding, as taught by Jain et al., for the purpose of enabling a teacher to be provided with additional information on how they may improve their teaching to increase student understanding for the benefit of providing more accurate/detailed teacher performance assessment and feedback and improving the pedagogic value of the system.
In re Claim 12, the previous combination of Huerta and Jain et al. as applied to claim 10 discloses the claimed invention as shown above. Huerta is arguably silent on the deterring strategy recommendation priorities, but Jain et al. teaches: [a teacher student classroom interaction evaluation system, comprising] determining strategy recommendation priorities (at least at Figure 12 and [0088], wherein strategies such as increasing the amount of whiteboard usage is suggested. Wherein priorities are established as conventional as combined above). 
Huerta to provide strategy recommendation priorities, as taught by Jain et al., for the purpose of enabling a teacher to be provided with additional information on how they may best improve their teaching to increase student understanding for the benefit of providing more accurate/detailed teacher performance assessment and feedback and improving the pedagogic value of the system.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huerta as applied to claim 1 in view of Le, Jr et al. (US Pub. 20180114453 A1), herein Le et al.
In re Claim 13, Huerta as applied to claim 1 discloses the claimed invention as shown above. Huerta further discloses matching the teacher with a mentor (at least at [0006], [0007], [0017], and [0029]). Huerta is arguably silent on matching the teacher with a mentor based on attributes, but Le et al. teaches: [a mentor mentee pairing system, comprising] generating a list of mentor candidates; and recommending a mentor to the participant (at least at Figure 2, (230, 235), wherein attributes of a mentee and a mentor are obtained, their attributes are compared for matches, a list of ranked manors are provided for the mentee based on the matches. See [0039]-[0044], etc.). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to match a teacher with a mentor based on attributes and provide a ranked list of mentors, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor which shares the same attributes as the teacher for the benefit of increasing their compatibility and the effectiveness of the educational exchange.
In re Claim 14, the previous combination of Huerta and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Huerta is arguably silent on, but Le et al. teaches: [a mentor mentee pairing system, comprising] wherein the list of mentor candidates comprises a ranked list of mentor candidates based on associating parameters between the participant and the mentor candidates (at least at Figure 2, (230, 235), wherein attributes of a mentee and a mentor are obtained, their attributes are compared for matches, a list of ranked manors are provided for the mentee based on the matches. See [0039]-[0044], etc.). 
Huerta to match a teacher with a mentor based on attributes and provide a ranked list of mentors, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor which shares the same attributes as the teacher for the benefit of increasing their compatibility and the effectiveness of the educational exchange.
In re Claim 15, the previous combination of Huerta and Le et al. as applied to claim 14 discloses the claimed invention as shown above. Huerta is arguably silent on, but Le et al. teaches: [a mentor mentee pairing system, comprising] wherein the ranked list of mentor candidates is based on historical information related to effectiveness of the mentor candidates (at least at [0033]-[0035], wherein tutor effectiveness for past tutees is recorded within the system). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to match a teacher with a mentor who has been effective for other mentees in the past, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor who has a track record of helping others for the benefit of increasing the likelihood of having an effective educational exchange.
In re Claim 16, the previous combination of Huerta and Le et al. as applied to claim 15 discloses the claimed invention as shown above. Huerta is arguably silent on, but Le et al. teaches: [a mentor mentee pairing system, comprising] wherein the ranked list of mentor candidates is further based on goals of the participant (at least at [0027], [0028], etc., wherein the mentee request tutoring in a specific subject matter goal and mentors are matched which have experience in that subject). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to match a teacher with a mentor who has been effective for other mentees in the past in teaching a particular subject matter goal, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor who has a track record of helping others for the benefit of increasing the likelihood of having an effective educational exchange.
In re Claim 17, the previous combination of Huerta and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Huerta is arguably silent on, but Le et al. teaches: [a mentor wherein generating the list of the mentor candidates comprises: generating a ranked list of mentor candidates based on respective proficiencies of ones of the mentor candidates in one or more attributes related to a goal of the participant (at least at [0033]-[0036], wherein tutor effectiveness for past tutees is recorded within the system. Wherein this effectiveness is related to particular subject matters the teacher is interested in learning about). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to match a teacher with a mentor who has been effective for other mentees in the past in a target subject, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor who has a track record of helping others for the benefit of increasing the likelihood of having an effective educational exchange.
In re Claim 18, the previous combination of Huerta and Le et al. as applied to claim 13 discloses the claimed invention as shown above. Huerta is arguably silent on, but Le et al. teaches: [a mentor mentee pairing system, comprising] wherein generating the list of the mentor candidates comprises: transmitting a query to a database; 43Attorney Docket No. 1539-2 identifying, based on the query, a list of mentor candidates from potential mentors in the database; generating a ranked list of mentor candidates based on comparing [learning styles] of the participant and [learning styles] of ones of the mentor candidates; and identifying a mentor to recommend to the participant out of the potential mentors in the database (at least at Figure 2, (230, 235), wherein attributes of a mentee and a mentor are obtained, their attributes are compared for matches, a list of ranked manors are provided for the mentee based on the matches. See [0039]-[0044], etc. Wherein this list is prepared through database query in [0030], etc. Wherein the attributes are learning styles in [0037]). 
Huerta and Le et al. are arguably silent on the learning style including questioning techniques, however, the examiner takes OFFICIAL NOTICE2 that the concept and advantages of comparing teacher questioning techniques were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Huerta by 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Huerta to match a teacher with a mentor based on attributes and provide a ranked list of mentors, as taught by Le et al., for the purpose of enabling a teacher to be provided with a mentor which shares the same attributes as the teacher for the benefit of increasing their compatibility and the effectiveness of the educational exchange.
















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 
        2 See at least 2003/0036046 at [0083] for matching users based on different questioning techniques